Citation Nr: 0530641	
Decision Date: 11/15/05    Archive Date: 11/30/05	

DOCKET NO.  03-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia. 

2.  Entitlement to service connection for right ribcage 
cartilage damage. 

3.  Propriety of the initial evaluation assigned for major 
depression, evaluated as 50 percent disabling. 

4.  Propriety of the initial evaluation assigned for benign 
prostatic hypertrophy, evaluated as 20 percent disabling. 

5.  Propriety of the initial evaluation assigned for 
residuals of left shoulder separation, evaluated as 
noncompensably disabling. 

6.  Propriety of the initial evaluation assigned for right 
ulnar neuropathy, evaluated as 10 percent disabling. 

7.  Propriety of the initial evaluation assigned for 
radiculopathy of the left lower extremity, evaluated as 10 
percent disabling. 

8.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine and anteriolisthesis at L5-S1, 
currently evaluated as 10 percent disabling. 

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

An October 2001 RO decision denied service connection for 
right ribcage cartilage damage and granted service connection 
for major depression, assigning a 30 percent evaluation, 
benign prostatic hypertrophy, assigning a 20 percent 
evaluation, residuals of left shoulder separation, assigning 
a noncompensable evaluation, right ulnar neuropathy, 
assigning a noncompensable evaluation, and mild disc 
degeneration and anterolisthesis at L5 - S1 of the lumbar 
spine, assigning a 10 percent evaluation, and denying TDIU.  
The veteran appealed the denial of service connection for 
right ribcage cartilage damage and the evaluations assigned 
for major depression, benign prostatic hypertrophy, residuals 
of left shoulder separation, and right ulnar neuropathy and 
TDIU.

A November 2002 RO decision granted a 50 percent evaluation 
for major depression, effective August 1, 2000, the date 
following the veteran's separation from active service.  The 
veteran appealed a March 2003 RO decision denying service 
connection for anemia.  A June 2003 RO decision granted a 10 
percent evaluation for right ulnar neuropathy, effective 
August 1, 2000.  The veteran appealed a September 2004 RO 
decision continuing a 10 percent evaluation for degenerative 
disc disease of the lumbar spine and anteriolisthesis at L5-
S1.  A February 2005 RO decision granted service connection 
for radiculopathy of the left lower extremity and assigned a 
10 percent evaluation effective February 19, 2004.

With consideration of increases in evaluations assigned for 
certain service-connected disabilities granted herein, a 100 
percent schedular evaluation is in effect from February 19, 
2004, and the issue of TDIU is moot thereafter.


FINDINGS OF FACT

1.  The veteran currently has chronic normocytic anemia that 
is related to his active service.

2.  The veteran does not currently have ribcage cartilage 
damage that is related to active service.

3.  The veteran's service-connected major depression is 
currently manifest by somewhat constricted affect and social 
isolation, but his speech is within normal limits, his 
insight and judgment are intact, he does not have panic 
attacks, he does not have spatial disorientation or neglect 
of personal appearance and hygiene, he does not have suicidal 
ideation, and he is able to function independently.

4.  The veteran's service-connected benign prostatic 
hypertrophy is manifest by urinary frequency which requires 
daytime voiding at less than one-hour intervals, but he is 
not required to wear absorbent materials.

5.  The veteran's service-connected residuals of left 
shoulder separation are manifest by malunion of the clavicle 
with range of motion to above shoulder level.

6.  The veteran's service-connected right ulnar neuropathy, 
from August 1, 2000, to September 20, 2002, was manifest by 
no more than mild incomplete paralysis; from September 21, 
2002, it is manifest by moderate incomplete paralysis with 
some intrinsic wasting of the first dorsal compartment and 
weakness.

7.  The veteran's service-connected radiculopathy of the left 
lower extremity is manifest by moderate incomplete paralysis 
of the sciatic nerve with decreased sensation to light touch 
and pinprick in the left lower extremity, some loss of 
strength in the left lower extremity, and positive straight 
leg raising in the left lower extremity.

8.  The veteran's service-connected lumbar spine disc 
degeneration and anterolisthesis at L5 - S1 is manifest by no 
ankylosis of the thoracolumbar spine, combined range of 
motion of the thoracolumbar spine of greater than 
120 degrees, and no incapacitating episodes.

9.  From February 19, 2004, the combined rating for the 
veteran's service-connected disabilities is a 100 percent 
schedular evaluation; prior thereto his service-connected 
disabilities were major depression, evaluated as 50 percent 
disabling; benign prostatic hypertrophy, evaluated as 40 
percent disabling; left wrist triangular fibrocartilage 
syndrome with ulnar styloid, evaluated as 10 percent 
disabling; residuals of right shoulder acromioclavicular 
joint separation, evaluated as 10 percent disabling; 
limitation of motion with arthritis of the right thumb, 
evaluated as 10 percent disabling; lumbar spine disc 
degeneration and anterolisthesis at L5 - S1, evaluated as 10 
percent disabling; Martin's neuroma of the right foot at the 
third interspace, evaluated as 10 percent disabling; 
hammertoe deformities of 2, 3, 4, and 5, bilaterally, 
evaluated as 10 percent disabling; ulnar neuropathy of the 
right upper extremity, evaluated as 30 percent disabling; and 
right temporomandibular joint disorder, evaluated as 10 
percent disabling; his combined service-connected evaluation 
was 90 percent.

10.  The veteran has reported occupational experience as a 
firefighter on active duty and education including a 
Bachelor's degree in Computer Information Systems and an MBA; 
it is demonstrated that the veteran is, as the sole result of 
his service-connected disabilities, precluded from all forms 
of substantially gainful employment consistent with his 
education and prior work history prior to February 19, 2004.


CONCLUSIONS OF LAW

1.  Chronic normocytic anemia was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Ribcage cartilage damage was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for an initial evaluation greater than 50 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9434 (2005).



4.  The criteria for an initial evaluation of 40 percent, but 
not greater, for benign prostatic hypertrophy have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115(a), Part 4, 
Diagnostic Code 7527 (2005).

5.  The criteria for an initial evaluation of 10 percent, but 
not greater, for residuals of left shoulder separation have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5201, 5203 (2005).

6.  The criteria for an initial 30 percent evaluation, but 
not greater, for right ulnar neuropathy from September 21, 
2002, but not earlier, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 8516 (2005).

7.  The criteria for an initial evaluation of 20 percent, but 
not greater, for radiculopathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8520 (2005).

8.  The criteria for an evaluation greater than 10 percent 
for lumbar spine disc degeneration and anterolisthesis at L5 
- S1 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2005).

9.  The criteria for TDIU prior to February 19, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Anemia

Service medical records, dated in August 1987, reflect that 
the veteran had anemia.  November 1987 service medical 
records indicate that he was recovering from his anemia.  
Post-service laboratory reports, dated in September 2000 and 
March 2001, reflect that the veteran's red blood cells, 
hemoglobin, and hematocrit were all low.  A June 2002 VA 
treatment record reflects that the veteran was considered to 
have anemia and a February 2003 VA treatment record reflects 
that the veteran had chronic normocytic anemia.

On the basis of competent medical evidence which indicates 
that the veteran had anemia during his active service and 
continued to have anemia following his active service up 
until a diagnosis of chronic normocytic anemia was indicated, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's currently manifested 
chronic normocytic anemia is related to his active service.  
In resolving all doubt in the veteran's behalf, service 
connection for chronic normocytic anemia is warranted on the 
basis that it was first manifest during his active service.

Ribcage Cartilage

In an August 2000 statement, the veteran indicated that he 
sustained damage to his ribcage cartilage while exercising in 
September 1983.  He indicated that he sought medical 
attention at Pease Air Force Base Hospital.  He indicated 
that the injury resulted in permanent protrusion of his 
ribcage.  During his personal hearing, held before the 
undersigned in March 2005, at pages 8 and 9, he testified 
that the injury occurred in 1985.  He indicated that he had 
gone to the hospital and been X-rayed.  He testified that he 
was told that he had damaged cartilage and was wrapped with 
an ace bandage.  He indicated that it had not healed 
properly.

A review of service medical records does not indicate that 
the veteran was ever treated for ribcage cartilage damage.  
His service medical records are extensive and appear to be 
complete.  There are service medical records relating to 
treatment received at Pease Air Force Base in 1985, but these 
do not include any reference to ribcage cartilage damage.  

Reports of service examinations, dated in January 1984, March 
1987, September 1991, November 1992, and September 1995, do 
not reflect any finding or abnormality that is related to 
ribcage cartilage damage and the report of a September 1995 
service chest X-ray reflects no pertinent abnormality.  
Further, service medical records do not reflect any finding, 
complaint, or treatment for ribcage cartilage damage.

Post-service treatment records and examination reports 
indicate no complaint, finding, or treatment with respect to 
any residuals of ribcage cartilage damage.  

The veteran has offered his testimony and statements 
indicating his belief that he has current disability that is 
residual to right ribcage cartilage damage.  There is no 
evidence, however, that the veteran has medical training and 
is qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements and testimony regarding any 
diagnosis or etiology will not be accorded probative weight.

There is simply no competent medical evidence indicating that 
the veteran currently has right ribcage cartilage damage or 
that he ever had right ribcage cartilage damage.  The reports 
of multiple service examinations as well as post-service 
examinations are silent as to any findings relevant to right 
ribcage cartilage damage.  Therefore, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran currently has right ribcage cartilage damage 
that is related to his active service.  As such, service 
connection for right ribcage cartilage damage is denied.

II.  Increased Ratings.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

With the exception of the evaluation of the veteran's low 
back, these are initial ratings.  Therefore, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Major Depression

The veteran has been afforded VA psychiatric examinations in 
March 2001 and September 2002.  Each of these examination 
reports reflect that the veteran's claims file was reviewed.  
They reflect that he was taking psychiatric medication and 
was not experiencing any psychotic processes.  At the time of 
the latter examination he was moderately groomed and his 
speech was within normal limits.  His mood was fair with 
somewhat constricted affect.  He denied suicidal or homicidal 
ideation, intent or plan.  He denied all hallucinations.  
Cognitively he was intact and there was no evidence of 
delusions.  His insight and judgment appeared to be intact.  
The examinations were conducted by different examiners and 
both reports indicate that the examiners believed that the 
veteran's psychiatric symptoms caused mild to moderate social 
impairment.  The Global Assessment of Functioning (GAF) was 
indicated to be 63 and 60, respectively. 

A July 2002 post-service treatment record indicates that the 
veteran had a bland affect and complaints of chronic anxiety 
and depression.  It indicates that the veteran had not been 
able to hold a job for two years.  It further indicates that 
the veteran had no illusions, hallucinations, or delusions, 
and was not suicidal or homicidal.  The GAF was indicated to 
be 40 and the report reflects that the GAF for the prior year 
was 40.

VA treatment records reflect that the veteran has received 
ongoing VA psychiatric care with April and June 2002 VA 
treatment records indicating a GAF of 50 and a separate June 
2002 VA treatment record indicating a GAF of 58.

During the veteran's personal hearing in March 2005, at pages 
10 through 15, he testified regarding how his psychiatric 
disability affected his life.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV) indicates that a GAF of 61 to 70 reflects 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 indicates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF of 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

The veteran's service-connected major depression has been 
evaluated under Diagnostic Code 9434 of the Rating Schedule.  
Diagnostic Code 9434 provides that a 50 percent evaluation 
will be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
daily ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships. 

There is no evidence of record indicating that the veteran 
experiences suicidal ideation or obsessional rituals which 
interfere with routine activities.  Further, his speech is 
not intermittently illogical, obscure, or irrelevant.  
Neither does he have continuous panic or depression that 
affects his ability to function independently, appropriately 
and effectively.

Although a July 2003 statement from an acquaintance indicates 
that the veteran has mood swings which result in aggression, 
belligerence, and verbal abuse, there is no evidence which 
indicates that the veteran has unprovoked irritability with 
periods of violence.

There is no evidence that the veteran experiences spatial 
disorientation or that he neglects his personal appearance 
and hygiene.  He does have some inability to adapt to 
stressful circumstances, and he has indicated that he does 
not have friends.  He does, however, continue in a long-term 
relationship with the person with whom he resides. 

The veteran has indicated an apparent belief that his 
service-connected major depression is more or less evaluated 
based upon a GAF score as opposed to other evidence of 
symptomatology.  The record indicates that his GAF scores 
have varied and the Board certainly takes them into 
consideration when assigning an evaluation.  The GAF is 
considered, however, along with the symptoms in determining 
what rating criteria the veteran more nearly approximates.  
With consideration that the veteran does not have symptoms 
that approximate any of the criteria for a 70 percent 
evaluation, the Board concludes that a preponderance of the 
evidence is against a finding that he meets the criteria for 
an evaluation greater than the 50 percent that has been 
assigned.  



Prostatic Hypertrophy

The reports of March 2001 and September 2002 VA examinations, 
VA treatment records, the veteran's testimony, as well as the 
statements of the veteran's acquaintance, all support the 
conclusion that the veteran experiences urinary frequency 
that results in a daytime voiding interval of less than one 
hour.  The veteran's testimony indicates that he must void 
every 45 minutes to 1 hour  and the report of the March 2001 
VA examination indicates that his urinary frequency is 
greater than 10 times per day.  

The veteran's service-connected benign prostatic hypertrophy 
has been evaluated under the provisions of Diagnostic Code 
7527.  Diagnostic Code 7527 of the Rating Schedule provides 
that prostate gland injuries will be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The veteran's symptoms are predominantly 
urinary frequency.  A 20 percent evaluation will be assigned 
when the daytime voiding interval is between 1 and 2 hours, 
or; awakening to void 3 to 4 times per night.  A 40 percent 
evaluation will be assigned where the daytime voiding 
interval is less than 1 hour, or; awakening to void 5 or more 
times per night.  38 C.F.R. § 4.115(a).

With consideration of the veteran's testimony and statements, 
as well as the competent medical evidence, the Board 
concludes that the record supports the assignment of a 40 
percent evaluation for benign prostatic hypertrophy.  The 
veteran has indicated that it is his belief that a 40 percent 
evaluation is what is warranted.  Therefore, a 40 percent 
evaluation is the highest evaluation that was sought.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In any event, to be granted a higher evaluation would require 
that the veteran use an appliance or the wearing of absorbent 
material which must be changed more than four times per day.  
This would warrant a 60 percent evaluation.  38 C.F.R. 
§ 4.115(a).  The veteran has indicated that he is not 
required to wear absorbent materials.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent granted herein.  

Left Shoulder

The report of a March 2001 VA examination reflects that the 
veteran's left shoulder had full range of motion to 180 
degrees and elevation to 180 degrees.  Abduction, internal 
and external rotation were to 90 degrees.  The distal aspect 
of the clavicle of the left shoulder had been resected 
radiographically.

The veteran has offered testimony that his left shoulder is 
essentially like his right shoulder with respect to symptoms.

The veteran's left shoulder has been evaluated under the 
provisions of Diagnostic Code 5201 of the Rating Schedule.  
Diagnostic Code 5201 provides that limitation of motion of 
the arm to shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5203 of the Rating Schedule provides that 
malunion of the clavicle warrants a 10 percent evaluation.  
Nonunion of the clavicle with loose movement warrants a 
20 percent evaluation.  

With consideration that there is radiographic evidence of 
resection of the end of the clavicle, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's symptoms more nearly approximate the 
criteria for malunion of the clavicle.  In resolving all 
doubt in the veteran's behalf, the Board finds that a 10 
percent evaluation for residuals of left shoulder separation 
is warranted.  A preponderance of the evidence, however, is 
against assignment of a greater evaluation because the record 
does not indicate that range of motion of the veteran's left 
arm is limited to shoulder height or that he experiences 
nonunion of the clavicle with loose movement. 

Right Ulnar Neuropathy

While a March 2001 VA examination describes the symptoms 
related to the veteran's right ulnar neuropathy as being mild 
ulnar neuropathy, the report of a September 21, 2002, VA 
examination reflects that the veteran had some intrinsic 
wasting the first dorsal compartment on the right.  He had 
weakness with the musculature of the ulnar nerve.  He also 
had decreased sensation at the 4th and 5th digits of his 
right hand.  

The veteran has testified, at pages 23 and 24 of the 
transcript of the March 2005 personal hearing, that pain in 
his right hand awakens him at night. 

The veteran's service-connected right ulnar neuropathy has 
been evaluated under the provisions of Diagnostic Code 8516.  
Diagnostic Code 8516 provides that a 10 percent evaluation 
will be assigned for mild incomplete paralysis of the ulnar 
nerve.  A 30 percent evaluation will be assigned for moderate 
incomplete paralysis of the ulnar nerve of the major 
extremity.  A 40 percent evaluation will be assigned for 
severe incomplete paralysis of the ulnar nerve of the major 
extremity.

The record reflects that the veteran is right-handed.  With 
consideration of the weakness of the musculature of the right 
ulnar nerve and wasting of the first dorsal compartment, as 
well as decreased sensation at the 4th and 5th digits of the 
right hand, as shown at the time of the September 21, 2002, 
VA orthopedic examination, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's right ulnar neuropathy more nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
8516 from September 21, 2002.  In resolving all doubt in the 
veteran's behalf, the Board finds that a 30 percent 
evaluation for right ulnar neuropathy from September 21, 
2002, is warranted.  In light of the March 2001 VA 
examination describing the veteran's right ulnar neuropathy 
as mild, however, a preponderance of the evidence is against 
an evaluation greater than 10 percent prior to September 21, 
2002.  Furthermore, the Board finds that a preponderance of 
the evidence is against an evaluation greater than 30 percent 
from September 21, 2002, because there is no suggestion in 
the medical record that the veteran experiences severe 
incomplete paralysis of the ulnar nerve.

Left Lower Extremity

The report of an August 2004 VA examination reflects that the 
veteran had positive straight leg raising on the left.  There 
was some weakness in muscle strength and in the left extensor 
hallucis longus muscle.  There was decreased sensation in 
light touch and pinprick on the left lower extremity in the 
S1 dermatome.  There was no clonus or Babinski and no point 
tenderness or muscle spasm.  Magnetic resonance imaging (MRI) 
of the lumbar spine performed in October 2003 revealed 
decreased disc space at L5 - S1 with a very trace 
anterolisthesis at L5 - S1.  The diagnosis included that the 
veteran was symptomatic from degenerative disc disease and 
his radicular pain to the ankle was very clear.  The examiner 
also observed that the veteran experienced pain with cough 
and sneeze effect.  The veteran's range of motion for forward 
flexion was 90 degrees, rotation was 30 degrees bilaterally, 
lateroflexion was 30 degrees bilaterally, and extension was 
30 degrees.  There was objective discomfort from 15 to 30 
degrees of extension.  There were no changes in the exam 
secondary to repetitive use, weakness, or pain.  The examiner 
commented that the veteran was very functionable, but 
symptomatic from his lumbar conditions.

The veteran's service-connected radiculopathy of the left 
lower extremity has been evaluated under the provisions of 
Diagnostic Code 8520 of the Rating Schedule.  Diagnostic Code 
8520 provides that for mild incomplete paralysis of the 
sciatic nerve a 10 percent evaluation will be assigned.  For 
moderate incomplete paralysis of the sciatic nerve a 20 
percent evaluation will be assigned.  For moderately severe 
incomplete paralysis of the sciatic nerve, a 40 percent 
evaluation will be assigned.

With consideration of the symptoms the veteran was shown to 
experience on objective evaluation, as well as his testimony 
at pages 25 and 26 of the March 2005 hearing transcript, the 
Board concludes that the veteran's symptoms related to his 
radiculopathy of the left lower extremity more nearly 
approximate the criteria for moderate incomplete paralysis of 
the sciatic nerve.  Accordingly, a 20 percent evaluation is 
warranted.  Because the veteran's muscle strength continued 
to be 4 plus over 5 in the left extensor hallucis longus 
muscle and his reflexes were normal, the Board finds that a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent granted herein for radiculopathy 
of the left lower extremity.



Lumbar Spine

The findings on the August 2004 VA examination have been set 
forth above.  The veteran has testified, at pages 25 through 
26 of his March 2005 personal hearing transcript, that he 
experiences dull constant pain that radiates into the left 
lower extremity.  He has indicated that he experiences no 
radiation into the right lower extremity.  At page 28 of the 
hearing transcript, the veteran indicated that he had stayed 
in bed one day because of back pain. 

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40.  Special consideration is given to factors affecting 
function and joint disabilities under 38 C.F.R. § 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

The veteran's service-connected lumbar spine disc 
degeneration and anterolisthesis at L5 - S1 has been 
evaluated under the provisions of Diagnostic Code 5243 of the 
Rating Schedule.  Diagnostic Code 5243, unless evaluated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  This 
formula provides for the following evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent evaluation.  Forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, warrants a 20 percent evaluation.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height warrants a 10 percent 
evaluation.  Note (1) provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) provides that 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, right and left 
lateroflexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 10 percent evaluation 
will be assigned with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Note (1) provides that for purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The evidence of record reflects that the veteran does not 
experience any ankylosis of the thoracolumbar spine and that 
he does not experience any limitation of motion, even with 
consideration of the provisions of DeLuca; 38 C.F.R. §§ 4.40, 
4.45, that result in loss of range of motion of the 
thoracolumbar spine of such an extent that would warrant an 
evaluation greater than the 10 percent already granted.  
Further, there is no evidence that the veteran experiences 
incapacitating episodes as defined in the rating criteria.

The veteran has reported neurologic symptoms relating to his 
left lower extremity and these have been separately 
evaluated.  Neither the veteran, through testimony and/or 
statements, or the VA treatment records or examination 
reports, have associated any other loss of sensation, sexual 
dysfunction, or loss of bowel control, with the veteran's 
service-connected low back disability.  Rather, the competent 
medical evidence, when it addresses the issues, dissociates 
any radiculopathy into the right lower extremity, noting that 
straight leg raising in the right lower extremity was 
negative.  

There is no competent medical evidence showing that the 
lumbar spine disc degeneration and anterolisthesis at L5 - S1 
results in any neurological deficit other than radiculopathy 
of the left lower extremity which, as noted above, has 
already been separately evaluated.  Therefore, there is no 
evidence to support assignment of evaluations under any other 
applicable neurology diagnostic code.  Accordingly, the Board 
finds that a preponderance of the evidence is against an 
evaluation greater than the 10 percent which has been 
assigned for the veteran's service-connected lumbar spine 
disc degeneration and anterolisthesis at L5 - S1.

TDIU

The veteran's service-connected disabilities from February 
19, 2004, combine to a 100 percent schedular evaluation.  
Therefore, the issue of TDIU as of that date is moot.  

Prior to February 19, 2004, the veteran's service-connected 
disabilities include major depression, evaluated as 50 
percent disabling; benign prostatic hypertrophy, evaluated as 
40 percent disabling; left wrist triangular fibrocartilage 
syndrome with ulnar styloid, evaluated as 10 percent 
disabling; residuals of right shoulder acromioclavicular 
joint separation, evaluated as 10 percent disabling; 
limitation of motion with arthritis of the right thumb, 
evaluated as 10 percent disabling; lumbar spine disc 
degeneration and anterolisthesis at L5 - S1, evaluated as 10 
percent disabling; Martin's neuroma of the right foot at the 
third interspace, evaluated as 10 percent disabling; 
hammertoe deformities bilaterally, evaluated as 10 percent 
disabling; ulnar neuropathy of the right upper extremity, 
evaluated as 30 percent disabling; right temporomandibular 
joint disorder, evaluated as 10 percent disabling; residuals 
of left shoulder acromioclavicular joint separation, 
evaluated as 10 percent disabling; for a combined service-
connected evaluation of 90 percent.

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Thus, the veteran meets the percentage criteria 
of 38 C.F.R. § 4.16(a).

The veteran has reported a college education as well as an 
MBA.  His occupational experience has included being a 
firefighter during his active service.  He worked briefly as 
a swim coach after his service, but that position was 
terminated.

The Board has reviewed all of the competent medical evidence 
of record as well as the veteran's statements and testimony.  
It is concluded that because of his physical limitations 
related to service-connected disabilities, he would be unable 
to continue in the occupation as firefighter.  Further, with 
consideration of the veteran's service-connected psychiatric 
disorder, it is concluded that he would be unable to be 
substantially gainfully employed within his physical 
capacity, noting that although a September 2002 VA 
psychiatric examination report reflects that the veteran's 
potential for maintaining gainful employment in the future 
was found to be fair, the examiner also indicated that the 
veteran was likely to experience instability.  Thus, 
considering that the veteran' symptoms related to his 
psychiatric disability have fluctuated throughout the course 
of the appeal, the Board concludes that the evidence is at 
least in equipoise with respect to whether or not his 
psychiatric symptoms would cause him to be unable to obtain 
and continue in substantially gainful employment within his 
physical limitations.  Accordingly, in resolving all doubt in 
the veteran's behalf, TDIU is granted.


Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  January 2003 and May 
2004 letters provided the veteran notice regarding claims for 
service connection for anemia, denied in a March 2003 RO 
decision, and an increased rating for low back disability, 
denied in a September 2004 rating decision.  A March 2001 
letter notified the veteran regarding the VCAA with respect 
to issues adjudicated in the October 2001 rating decision, 
with June and August 2002 letters providing additional VCAA 
notification. 

Here the issues of increased ratings are downstream issues of 
the original service connection claims adjudicated in the 
October 2001 rating decision and the issue of an increased 
rating for left lower extremity is a downstream issue of the 
adjudication of the claim for an increased rating for the 
service-connected low back disability in the September 2004 
RO decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, as observed below, the veteran was provided with 
VCAA implementing regulations.  

With respect to the issues of service connection for anemia 
and TDIU, a complete grant of benefits has been afforded the 
veteran and no prejudice can result to him with respect to 
these issues.  With respect to the other issues, the Board 
finds that the veteran has been provided VCAA-content-
complying notice and proper VA process.  The VCAA notices 
were provided to him by the March 2001, June and August 2002, 
January 2003, and May 2004 letters, as well as the June 2003 
and February 2005 statements of the case providing the 
veteran with VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The letters informed the veteran to provide any evidence in 
his possession that pertain to the claims, as well as 
informed him of what was necessary to substantiate his 
claims.  He was also informed of the information and evidence 
that VA would seek to provide, as well as what he was 
expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice has 
been fully satisfied, there is no prejudicial error to the 
veteran.

With respect to VA's duty to assist, service medical records, 
VA medical records, and private treatment records have been 
obtained.  The veteran has been afforded multiple VA 
examinations and a personal hearing.  There is no indication 
that any additional relevant evidence exists.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


ORDER

Service connection for chronic normocytic anemia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for right ribcage cartilage damage is 
denied.

A rating for major depression greater than 50 percent is 
denied.

An initial rating of 40 percent, but not greater, for benign 
prostatic hypertrophy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating of 10 percent, but not greater, for 
residuals of left shoulder separation is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating of 30 percent, but not greater, for right 
ulnar neuropathy from September 21, 2002, but not before, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial evaluation of 20 percent, but not greater, for 
radiculopathy of the left lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An evaluation greater than 10 percent for lumbar spine disc 
degeneration and anterolisthesis at L5 - S1 is denied.

TDIU is granted prior to February 19, 2004, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


